Citation Nr: 9912822	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected low back disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for the service 
connected right knee disability, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for the service 
connected left knee disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1952, from May 1968 to September 1969, and from 
March 1973 to March 1975.  This appeal arises from a March 
1995 rating decision of the Boston, Massachusetts Regional 
Office that increased the evaluations for low back and right 
knee disorders from 10 to 20 percent disabling, and increased 
the evaluation for left knee disability from noncompensable 
to 10 percent disabling.  The higher evaluations were made 
effective from the date of claim in December 1993.  The 
veteran has perfected an appeal regarding the proper 
evaluation to be assigned for each of these disabilities.

The Board also notes that the veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities at the 
time that he filed the instant claims in December 1993; 
however, that issue has not been developed or certified on 
appeal and, as it is not inextricably intertwined with the 
increased rating claims currently on appeal, it is referred 
to the RO for appropriate consideration.


REMAND

The veteran contends that the RO erred by failing to grant 
higher ratings for the service connected low back and 
bilateral knee disorders.   

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Of 
record are December 1993 and May 1996 statements from George 
B. McManama, M.D.  Dr.  McManama reported that the veteran 
was under his care for low back and bilateral knee 
disabilities; however, recent treatment records from Dr. 
McManama have not been obtained.  As a result, the RO should 
contact the veteran, determine all sources of treatment for 
the disabilities at issue, and then obtain all treatment 
records from 1993 to the present to include those from Dr. 
McManama.

Dr. McManama indicated that the veteran's service connected 
conditions have worsened over the years and that the veteran 
needed to avoid all bending, squatting, kneeling and 
prolonged sitting.  It was also indicated that the veteran 
needed to avoid all repetitive motions of any type.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
held that in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, in view of the medical 
information provided by Dr. McManama, the veteran should be 
afforded a VA orthopedic examination to address the factors 
mandated in DeLuca.  In addition, VA low back x-rays in March 
1995 revealed the presence of degenerative disc changes; 
therefore, the veteran should be afforded a VA neurologic 
examination to evaluate the nature and extent of any 
neurologic disability relative to the low back. 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
contained in the claims folder to include 
those from Dr. McManama from 1993 to the 
present.  Once obtained, all records 
should be permanently associated with the 
claims file.  

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the current severity of low 
back and bilateral knee disabilities.  
The importance of appearing for the 
scheduled examinations and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiners prior to the 
examinations.  All indicated diagnostic 
tests must be performed.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.

The orthopedic examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected low 
back, left knee or right knee due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  
Complete range of motion testing should 
be conducted for the low back and knees, 
and the examiner should provide the 
normal ranges of motion for each joint.  
Any instability attributable to the 
service connected disabilities of the 
knees should be noted.  The severity of 
any such instability should be described 
as mild, moderate or severe.  Relative to 
the back, the examiner should note 
whether there is listing of the whole 
spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space.  Each of 
these criteria must be addressed.

The neurological examiner should 
determine the nature and extent of all 
neurological manifestations referable to 
the service connected low back.  All such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether there is evidence 
of severe intervertebral disc syndrome 
with recurring attacks with intermittent 
relief; or if there is evidence of 
persistent neurologic symptoms compatible 
with sciatic neuropathy, characteristic 
pain, demonstrable muscle spasm, an 
absent ankle jerk or other neurological 
findings appropriate to the site of any 
diseased disk, and the frequency of the 
neuropathy.  Each of these criteria must 
be addressed.

3.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca, VAOPGCPREC 36-
97 (Dec. 12, 1997), and if there is 
evidence of lateral instability of either 
knee, together with limitation of motion, 
the RO should apply the provisions of 
VAOPGCPREC 23-97 in the evaluation of the 
service connected knees.  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case.  This should include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to 
date the examination was scheduled and 
the address to which notification was 
sent.  The RO should also include a copy 
of the notification sent to the veteran 
of the importance of appearing for the 
scheduled examinations and the 
consequences of his failure to do so.  
The veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



